Case: 1:21-cr-00075-MWM Doc #: 1 Filed: 06/23/21 Page: 1 of 2 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

MASHI COLVIN,

Defendant.

CASENO. @ pV KDW HDE

JUDGE

INDICTMENT

18 U.S.C. § 2
18 U.S.C. § 922(g)(1)

FORFEITURE ALLEGATION

 

THE GRAND JURY CHARGES:

COUNT 1

(Possession by a Prohibited Person)

On or about November 28, 2020, in the Southern District of Ohio, the defendant, MASHI

COLVIN, knowing he had previously been convicted of a crime punishable by imprisonment for

a term exceeding one year, knowingly possessed a firearm and ammunition, that is, a Glock 19 9

millimeter semi-automatic handgun with a defaced serial number and thirty-three rounds of 9

millimeter ammunition, and the firearm and ammunition were in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 2.

FORFEITURE ALLEGATION

Upon conviction of the offense set forth in Count | of this Indictment, the defendant,

MASHI COLVIN, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), any firearm and ammunition involved in or used in the commission of the offense,

including, but not limited to:
Case: 1:21-cr-00075-MWM Doc #: 1 Filed: 06/23/21 Page: 2 of 2 PAGEID #: 2

e aGlock 19 9 millimeter semi-automatic handgun with a defaced serial number, with any
attachments and ammunition; and

e approximately thirty-three rounds of 9 millimeter ammunition.

A TRUE BILL

Ls]

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

lihtty”). Pucae

ASHLEYN. BRUCATO
ASSISTANT UNITED STATES ATTORNEY

Page 2 of 2
